       Case 2:21-mj-00409-DUTY Document 8 Filed 01/25/21 Page 1 of 3 Page ID #:21
                                                                                                            ~J

                                                                       c~_~ - ,            . .__ cou~r

 1

 2
                                                                             JAN 2 5 2021
                                                                          -. _ ._.     _            1
                                                                     CENTRAL DiSTn~~T yr C~.L1F~ ?.~:F ~
 3                                                                   -;{            ~        DE~'I"IY


 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                 )             'Z~—~ dci M
11
                         Plaintiff,             )        ORDER [OF DETENTION] [SETTING
12                                                       CONDITIONS OF RELEASE] AFTER HEARING
                   v.                         )                (18 U.S.C. § 3148(b):
13                                                          (Allegations of Violation of
        C~~~             AC~~~                )            Pretrial Conditions of Release)
14
                         Defendant.           )
15

16                                                   A.

17          On    motion of   the   Government           involving    an      alleged          violation         of

18    conditions of pretrial release and warrant for arrest issued by [Judge
      s~.~~ S ~ C.s~~
19

20'

21          The court finds there is

22    (1)

23          (A)    ( )   Probable       cause       to    believe     that           the      defendant has

24                       committed      a   Federal,       State,    or     local          crime        while    on

25                       release; or

26          (B)    (xl   Clear    and   convincing evidence             that         the      defendant has

27                       violated any other condition of release; and

28
       Case 2:21-mj-00409-DUTY Document 8 Filed 01/25/21 Page 2 of 3 Page ID #:22



  1    (2)

  2          (A)   C )    Based on the factors set forth in 18 U.S.C. § 3142(g),

  3                       there is no condition or combination of conditions of

  4                       release that will assure that the person will not flee or

  5                       pose a danger to the safety or any other person or the

  6                       community; or

             cB~   cJy.   The    person is unlikely to abide             by any condition or

  S                       combination of conditions of release.

  9                              and/or, in the event of (1)(A)

10     (3)         ( )    There    is    probable       cause   to   believe   that,    while on
11                        release, the defendant committed a Federal, State, or

12                        local felony, and the presumption that no condition or

13                        combination of conditions will assure that the person

14                        will not pose a danger to the safety of any other person

15                        or the community has not been rebutted.

16                                                  or

17     (4)         ( )    The court finds that there are conditions of release that

18                        will assure that the defendant will not flee or pose a

19                        danger    to   the   safety      of   any    other   person   or    the
20                        community, and that the defendant will                abide by such

21                        conditions.      See separate order setting conditions.

22                        It is further ordered that this order is stayed for 72

23                        hours in order to allow the Government to seek review

24                        from    the    [assigned       district     judge]   [criminal     duty
25                        district judge].

26                                               or

27

28 I

                                                    2
      Case 2:21-mj-00409-DUTY Document 8 Filed 01/25/21 Page 3 of 3 Page ID #:23



 1                                          C.

 2         ()C)   IT IS ORDERED defendant be detained prior to trial.

 3                    DATED:    ~ 1 Z~~~

 4

 5                                              U.S. MAGISTRATE/~        L'~ JUDGE

 6
                                                       ~~U~ L. ABRAI~"

 s
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   [11/04]

28

                                            3
